Exhibit 23.1 BNKJ Babush, Neiman, Kornman & Johnson, LLP Certifed Public Accountants & Consultants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-159142 and 333-179779 of Southern Company on Form S-8 of our report dated June 15, 2012, appearing in this Annual Report on Form 11-K of The Southern Company Employee Savings Plan for the year ended December 31, 2011. /s/Babush, Neiman, Kornman & Johnson, LLP Atlanta, GA June 19, 2012 5909 Peachtree Dunwoody Road ·Suite 800 · Atlanta · GA · 30328 · Phone: 770.261.1900 · Fax: 770.261.1901 · www.bnkj.com
